Citation Nr: 0209327	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-03 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
laceration scar of the fifth digit of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from October 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In his May 1997 notice of 
disagreement, the veteran requested that his claims file be 
transferred to the VARO in Winston-Salem, North Carolina, 
from where this appeal now originates.

In February 2001, the Board denied the veteran's claim of 
entitlement to service connection for a back disorder, and 
declined to find that new and material evidence had been 
submitted to reopen previously denied claims of service 
connection for depression and kidney stones.  At that time, 
the Board remanded the veteran's claim of entitlement to a 
compensable evaluation for laceration scar of the fifth digit 
of the left hand to the RO for further development.  The 
Board notes that, in January 2002, the veteran submitted a 
new request to reopen his claim for service connection for 
depression, and that the RO recently received private medical 
evidence in conjunction with that claim.  However, it does 
not appear that the claim has yet been adjudicated by the RO, 
and it is not before the Board on appeal.


FINDING OF FACT

The probative objective medical evidence demonstrates that 
the service-connected laceration scar of the fifth digit of 
the left hand is productive of asymptomatic scarring without 
evidence of muscle injury or functional impairment as a 
result of the wound; the finger scar is approximately one 
half inch long, is not raised or depressed and, with 
reasonable doubt accorded the veteran, is tender and painful 
on objective demonstration.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 10 percent evaluation for a laceration scar of the 
fifth digit of the left hand are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 
3.321, 4.3, 4.118, Diagnostic Codes 7804, 7805 (2001); 66 
Fed. Reg. 45,620, 45,630-632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested an increased (compensable) rating 
for his service-connected laceration scar of the fifth digit 
on his left hand.  Before addressing this issue, the Board 
notes that, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").  But see Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in May and October 2001 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased disability evaluation.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Further, in March 2001 and March 2002 letters, the RO advised 
the veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of the letters was also 
sent to the veteran's accredited service representative.


Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA compensation examinations afforded the 
veteran in May and October 2001, that are described below, 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for an increased 
rating for a laceration scar on the fifth digit of his left 
hand.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records show that, in May 1966, the 
veteran sustained a laceration on his left hand, fifth digit.

In February 1996, the RO granted service connection for a 
laceration scar of the fifth digit of the left hand and 
awarded a noncompensable disability evaluation, effective 
from May 1995, the date of the veteran's claim for disability 
benefits.

In January 1997, the RO received the veteran's claim for an 
increased (compensable) evaluation for his service-connected 
laceration scar on the fifth digit of his left hand.  
Pertinent VA and non-VA medical records and examination 
reports, dated from 1995 to 2001, are associated with the 
claims file.

VA outpatient records, dated in January 1997, reflect the 
veteran's subjective complaints of left-hand pain and 
stiffness for one month, with no physical findings.  The 
veteran gave a history of sustaining a small cut on his left 
hand between his 4th and 5th digits while in service.  The 
examiner noted a small pencil line scar that was interdigital 
between the ring and little finger, and was approximately 
one-half inch long.  It was noted that the veteran did not 
cooperate with strength and grip testing.  A report of X-rays 
taken at that time included an impression of osseous 
structures of the left hand that was otherwise within normal 
limits.

A January 2000 private medical record reflects the veteran's 
complaints of worsening pain in his left fifth finger.  
Objective findings were not referable to the left finger 
laceration scar, and the assessment included arthritis.  When 
seen again in February 2001, the veteran complained of severe 
pain over his fifth metacarpal phalangeal joint.  He said 
nothing made the pain better and it seemed to be spreading.  
On examination, the veteran's left hand was "completely 
normal" except that there appeared to be a tendinitis 
overlying the 5th metacarpal phalangeal joint.  There was 
some crepitus.  There was normal strength, sensation, and 
range of motion of the wrists and hands.  The assessment was 
left 5th metacarpal joint pain, probable tendinitis.  The 
clinical plan included physical therapy and prescribed pain 
medication.  An X-ray of the veteran's left hand, taken that 
day, was negative for acute fracture and showed cystic 
lucencies within the lunate bone, suspicious for interosseous 
ganglion versus synovial cyst.

According to February 2001 private orthopedic records from 
Dr. B., the veteran's treating physician advised him to seek 
an orthopedic examination regarding left small finger pain.  
The veteran had difficulty flexing or bending his finger, and 
denied any numbness or tingling of his hand.  He had 
intermittent pain in the PIP (proximal interphalangeal joint) 
area for several weeks.  On clinical evaluation, there was no 
numbness in the finger to testing.  There was a flexion 
contracture at the PIP joint.  There was a palpable nodule in 
the palm, that was tender.  The orthopedist was unable to 
actually cause a trigger, but extension was worse for his 
pain.  There was no PIP contracture as the doctor flexed the 
metacarpophalangeal (MCP) joint.  The veteran was able to 
cross his fingers as well, and there was no clawing present.  
The record reflects an old laceration of the 4th web space.  
The clinical plan was to administer a diagnostic injection 
into the tendon for a trigger finger.  

A March 2001 VA outpatient record indicates that the veteran 
was seen with complaints of left 5th MCP recurrent pain and 
requested X-rays.  The X-ray of the left hand was negative, 
and the assessment was arthralgia of the left hand.  Also in 
March 2001, Dr. B.'s record entry indicates that injection 
provided relief for about two weeks but the veteran's pain 
returned and he had discomfort grasping.  Objective findings 
revealed that the veteran was very tender along the nodule 
near the A-1 pulley, and resisted extension and full flexion 
of his finger.  Another trigger injection was administered.  

In an April 2001 statement, J.D., D.C., reported that he 
examined the veteran in March 2001 regarding complaints of a 
diagnosed trigger finger of the left fifth digit.  The 
veteran said that he initially suffered trauma and a 
laceration of the fifth digit while in military service.  The 
veteran described recent increased symptomatology due to this 
injury, and said he had sought care from a local orthopedic 
hand specialist, Dr. B., who diagnosed trigger finger and 
injected the region.  Dr. J.D.'s treatment included physical 
medicine modalities, including trigger point massage, active 
release technique, and arthro-stim manipulation.  
Mobilization of the digit was performed.

In May 2001, the RO afforded the veteran a private medical 
examination by A.L.J., M.D., a specialist in internal 
medicine.  The examination report indicates that the 
physician reviewed the veteran's medical records.  According 
to the report, the veteran said he had sustained a cut that 
was infected while in service.  He was noted to be right-
handed, and he had been seen by Dr. B. and diagnosed with 
"Trigger finger."  He had recently undergone physical 
therapy that was not helpful.  The veteran said his problem 
worsened in the past five years, and he was unable to use his 
left hand regarding grip or flexion of his wrist or 
extension.  The veteran noticed some atrophy, swelling, 
stiffness, decreased grip, hardness of his skin, and decrease 
in range of motion.  He reported that his condition had 
spread throughout his left hand.  Currently, the veteran 
reported severe pain of all the digits and the whole hand.  
He had no utilization of the left hand and no grip at all.  
Treatment of the scar included cortisone shots and prescribed 
medication, both with poor results.  The veteran reported 
"Severe pain" from scarring.  

On examination, objective findings revealed mild scarring 
located on the fifth digit area, measuring 1 inch, that was 
very difficult to distinguish.  The scar was "linear like if 
anything else" and was nontender.  There was no sign of 
adherence, and the texture was rather soft.  There was no 
sign of elevation or depression.  The color was rather blank 
with skin color.  There was no underlying tissue loss, 
disfigurement, or limitation of function of the skin and 
there was no sign of ulceration or breakdown, inflammation, 
edema, or keloid formation.  Range of motion of the left 
thumb joint was radial abduction, palmar abduction, MP 
(metacarpal phalangeal joint) flexion and IP (interphalangeal 
joint) flexion, from 0 to 5 degrees.  Range of motion of the 
index and middle fingers was DIP (distal interphalangeal 
joint), PIP and MP all from 0 to 5 degrees.  Range of motion 
of the ring finger was PIP, MP, and DIP flexion, from 0 to 5 
degrees.  Range of motion of the little finger on the other 
hand (unspecified) was PIP, MP, and DIP flexion, all from 0 
to 1 degree.  

The diagnosis was scar, laceration scar, fifth digit, left 
hand.  Subjective factors were severe pain and inability to 
use the left wrist and fingers.  Objective factors were 
decrease in the range of motion, including active as well as 
passive and pain upon palpation.  In response to questions in 
the Board's February 2002 Remand, Dr. J. said the veteran's 
condition was severe and the prognosis was rather poor.  In 
the internist's opinion, the veteran may not be able to 
utilize his left finger or hand again.  The doctor described 
the veteran's pain as a sharp, dull, achy-like sensation.  
The veteran had some stiffness of his hand and swelling, as 
well as atrophy.  Main symptoms included hardness of the skin 
and severe pain.  The active and passive range of motion of 
the veteran's left fifth digit was 0 to 1 degree.  The 
veteran was unable to flex at all.  With the attempt, he had 
severe pain that was rather excruciating.  The doctor said 
the connective scar residual was indicative of point or scar 
of repeated ulceration and superficial, tender, and painful 
scars.   Dr. J. said the veteran's left, fifth finger scar 
was tender and painful on objective demonstration and that 
the veteran had loss of function of his left hand and 
decreased range of motion with pain to touch.  Dr. J. said 
the veteran had no use of his left hand and was handicapped.  
It was noted that the veteran required assistance to wash and 
bathe himself, was unable to push a lawnmower, and could not 
fold clothes or wash dishes.  His five digits, including, 
first, second, third, fourth and fifth, were affected, with 
an inability to flex the wrist or perform intact range of 
motion well.

In October 2001, the VA afforded the veteran an examination 
by J.A.M., M.D., a specialist in orthopedic medicine.  The 
examination report notes that the veteran's records were 
"carefully reviewed" prior to evaluation.  Dr. M. noted Dr. 
J.'s conclusion of near-complete loss of function of the 
veteran's left hand with minimal motion.  The veteran 
reported that he was essentially unable to perform any 
activities with his left hand and required his wife's 
assistance to dress and tie his shoes that he attributed to 
his laceration injury.  The veteran was unable to drive a car 
or do anything with the left hand.  

Objectively, the veteran wore a splint on his left hand and 
wrist, and was able to move about the examining room without 
any difficulty.  He had verbal complaints of discomfort when 
the examiner touched his left hand in the region of the 
little finger; however, the hand was soft and warm, with no 
evidence of scar formation.  It was noted that the laceration 
was barely visible and measured less than 1 centimeter (cm); 
approximately 0.5 cm by 0.2 cm.  The scar was barely present 
and "it would be difficult to even call it a scar, as it is 
only a very faint line."  There was no adhesion and the skin 
was normal in color.  There was no appreciable tenderness to 
light pressure when the veteran was distracted while being 
examined.  The veteran reported inability to do any active 
functional activity with his hand.  When requested, the 
veteran was able to tie his shoes using both hands.  He was 
also asked to pick up objects, including tongue blades and a 
Q-tip from the desk where he sat.  He was able to raise his 
hand up above his head.  When distracted, he was able to make 
almost a complete fist with all of his fingers.  Passively, 
there was complete range of motion possible in all of the 
joints of his left hand, going through full range of motion.  
He was able to oppose the left thumb to the little finger.  
"This is passively actively."  The veteran was able to also 
oppose the thumb to the fingertips.  The pain was of a 
variable degree and was not present when he was distracted.  
There was no redness or swelling of the IP joints or any of 
the joints of his fingers.  The involved little finger could 
passively be brought through a normal range of motion.  
Actively, the veteran was observed to flex the little finger 
to less than that, but was able to bring the fingertip to 
within 2 cm of the palm, even actively.  Range of motion of 
the left thumb was radial abduction and palmar abduction to 0 
to 70 degrees; MP and IP joint flexion were 0 to 60 degrees.  
Left fifth finger range of motion was DIP joint flexion, from 
0 to 90 degrees, with pain at 50 degrees.  PIP joint flexion 
was from 0 to 100 degrees and MP joint flexion was from 0 to 
90 degrees.  It was noted that as "the veteran has such 
excellent range of motion of the hand and no objective 
factors, X-rays are not deemed to be necessary."  Diagnoses 
were status post laceration to the left hand, healed, without 
secondary disability; and chronic depression.

In response to the Board's February 2002 Remand questions, 
the orthopedic specialist opined that the veteran's service-
connected laceration residuals did not represent any degree 
of disability of the fifth digit of the left hand.  Dr. M. 
said there were no clinical findings demonstrated on 
examination that indicated functional impairment.  
Subjectively, the veteran reported being unable to do any 
functional activity.  Passively, there was complete range of 
motion in all of the joints of the left hand.  Actively, the 
veteran was observed to flex the little finger to a lesser 
degree with complaints of pain at 50 degrees but not present 
when distracted.  Further, the orthopedist said the veteran's 
laceration was barely visible and measured less than 1 cm, 
approximately 0.5 cm by 0.2 cm.  There was no tenderness and 
no evidence of scar formation or ulceration.  Subjectively, 
the veteran complained of discomfort when touched in the 
region of the left little finger.  In Dr. M.'s opinion, based 
on clinical examination and review of the medical record, the 
veteran's left-hand fifth finger was not affected, and there 
was no functional disability of the fifth finger of the left 
hand.  Furthermore, Dr. M. disagreed with Dr. J.'s diagnosis 
of laceration of the fifth digit of the left hand with 
residual of severe decrease range of motion and severe pain.  
In the orthopedist's opinion, the service-connected 
laceration of the fifth digit of the left hand did not 
represent any degree of disability.  Dr. M. commented that 
the veteran's main medical complaint was related to 
depression and perceived disability.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2001). 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 (2001) preclude the assignment of separate ratings for 
the same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service- connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Codes 5216 through 5219, severity of 
ankylosis and limitation of motion of single digits are 
measured.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 
5219 (2001).  Unfavorable ankylosis of the ring and little 
finger or the middle, ring, and little finger of the minor 
hand warrants a 20 percent rating.  Id.  Unfavorable 
ankylosis of the index, middle, ring, and little fingers 
warrants a 40 percent rating, and a 50 percent rating is 
assigned for unfavorable ankylosis of five digits of the 
minor hand.  Id.

The Rating Schedule provides that the ratings for codes 5216 
through 5219 apply to unfavorable ankylosis or limited motion 
preventing flexion of the tips to within 2 inches (5.1 cms.) 
of the median transverse fold the palm.  38 C.F.R. § 4.71a 
Diagnostic Codes 5216 to 5219(b) (2001). 

Notice of amendments to the rating provisions relating to 
ankylosis of the fingers and thumb has been published 
recently, with the effective date of the changes being 
established as of August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  Although the instant decision is being 
issued before the effective date of the regulatory amendment, 
the Board notes that the changes would not result in a 
different substantive result in this regard.

The veteran's laceration scar on the fifth digit of his left 
hand is currently evaluated as noncompensable under 
Diagnostic Code 7805.  38 C.F.R. § 4.118, DC 7805.  Scars may 
be evaluated on the basis of any related limitation of 
function of the body part that they affect.  Id.  That is, if 
the scar is adherent to underlying tissue, then the 
evaluation is based on the functional impairment of the body 
part affected under the pertinent diagnostic code.  Where, 
however, the scar is superficial and is poorly nourished with 
repeated ulceration, or is tender and painful on objective 
demonstration, a separate 10 percent evaluation may be 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2001).


In this case, the probative and persuasive evidence shows 
that entitlement to a compensable evaluation under Diagnostic 
Code 7805, based on limitation of function of the affected 
part, is not warranted.  The preponderance of the evidence is 
against the veteran's claim to this extent.  The Board 
acknowledges the veteran's complaints of left ring finger and 
hand stiffness, and constant pain.  However, in January 1997, 
there were no physical findings when the veteran was seen by 
VA for complaints of left-hand pain, and X-rays of the left 
hand were normal.  

Further, while a January 2000 private medical record reflects 
the veteran's complaints of worsened left fifth finger pain, 
there were no clinical findings regarding the left finger 
laceration scar and, in February 2001, his hand was described 
as completely normal and there was normal range of motion of 
the wrists and hands.  The assessment was left 5th metacarpal 
joint pain, probable tendinitis.  Private orthopedic records, 
dated in February 2001, note the veteran's difficulty flexing 
or bending his finger, and describe his PIP area pain as 
intermittent.  There was a flexion contracture at the PIP 
joint and a palpable nodule in the palm that was tender, 
although the doctor was unable to actually cause a trigger 
but extension was worse for his pain.  There was no PIP 
contracture as the doctor flexed the MCP joint.  The veteran 
was able to cross his fingers and there was no clawing.  An 
old laceration of the 4th web space was noted.  X-rays of the 
left hand taken by VA in March 2001 were negative, and the 
assessment was arthralgia of the left hand.

While, in May 2001, Dr. J., the internist, concluded that the 
veteran's left fifth finger scar was tender and painful and 
the veteran had loss of function of his left hand decreased 
range of motion due to it, in October 2001, Dr. M., the 
orthopedist, concluded that the service-connected laceration 
did not represent any degree of disability of the fifth digit 
of the left hand.  Dr. M. said there were no clinical 
findings demonstrated on examination that indicated 
functional impairment.


While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board is most persuaded by the opinions and 
clinical findings of the recent examination performed in 
October 2001 by Dr. M., a physician whose specific area of 
medical expertise is orthopedic medicine.  At that time, the 
orthopedist found there was complete range of motion of all 
joints of the left hand, passively.  Actively, the veteran 
was observed to flex the little finger to a lesser degree 
with complaints of pain at 50 degrees but not present when 
distracted.  The veteran's scar was barely visible and 
measured less than 1 cm, with no tenderness and no evidence 
of scar formation or ulceration.  In the orthopedist's 
opinion, the veteran's left-hand fifth finger was not 
affected and there was no functional disability of the fifth 
left-hand finger.  Thus, entitlement to a compensable 
evaluation, based on limitation of function of the affected 
part, is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7805.   


Additionally, a compensable rating, with consideration of the 
factors set forth in DeLuca, is not warranted.  As previously 
noted, the veteran's complaints of pain and stiffness are 
acknowledged.  Nonetheless, the Board is of the opinion that 
the preponderance of the probative medical evidence 
demonstrates that the veteran's clinical picture is not 
productive of functional loss due to the service-connected 
disability.  Dr. M. found no evidence of scar formation, 
weakened motion, excessive fatigability, or incoordination of 
the left fifth finger or hand due to the service-connected 
left fifth finger laceration scar.  There was no atrophy of 
the area, skin changes, or other objective manifestations 
that demonstrated disuse or functional impairment of either 
the finger or the hand.  Considering the foregoing, the Board 
finds that a compensable evaluation based upon limitation of 
function is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.118, Diagnostic Code 7805.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

However, the discussion of the veteran's disability does not 
end here.  A 10 percent rating is warranted for scars that 
are painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that, when the veteran was seen by VA in May 
and October 2001, his left fifth finger revealed a scar in 
the web between the fourth and fifth fingers.  The scar was 
not adherent and, as noted above, did not result in 
limitation of function of the part affected.  Nor is there 
any evidence that the left fifth finger scar is poorly 
nourished with repeated ulceration such as to warrant a 
compensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2001).  However, giving the benefit of the doubt 
to the veteran to this limited extent, the Board finds that 
it is more likely than not that there is evidence, notably in 
the January 2000 to February 2001 private medical records, of 
a scar over the 4th web space that was painful.  Liberally 
finding that the evidence is in relative equipoise as to this 
point, we conclude that a 10 percent rating is, therefore, 
warranted under DC 7804 in accordance with the regulations 
set forth above.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2001).  There has been no 
showing, and no contention, that the service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board observes that, according to a January 1999 
statement from Dr. M.D.M., the veteran received Social 
Security Administration (SSA) disability benefits due to 
chronic depression and possible post-traumatic stress 
disorder that rendered him almost nonfunctional at times; and 
a July 2001 private psychological evaluation report indicates 
that the veteran had received SSA disability benefits since 
1990.  The Board notes that the Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
has concluded, in the case of Tetro v. Gober, 14 Vet. App. 
110 (2000), that VA has the duty under the law to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from SSA.  Id.  Nevertheless, these 
precedents notwithstanding, the Board notes that the SSA 
determination regarding the veteran's disability was made 
some seven years before he filed his claim for an increased 
rating in 1997, and the SSA award was based on non-service-
connected psychiatric disorders, not on the service-connected 
left fifth finger laceration scar that is the subject of this 
appeal.  Thus, the medical information considered by SSA is 
not within the time frame at issue in the claim for an 
increased rating and, thus, cannot be considered pertinent to 
the veteran's claim.


ORDER

A 10 percent evaluation for a tender and painful laceration 
scar over the fifth digit of the left hand is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

